Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This communication is a First Office Action Non-Final on Merits. Claims 25-44 are currently pending and have been considered below. Claims 1-24 have been cancelled by preliminary amendment filed 3/18/19.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Examiner notes that the following limitations (badge module, badge reader, generating access key) are not supported by prior-filed application12/978904 and are therefore not entitled to the benefit of the earlier filing date. The effective filing date for these limitations is 3/7/13 (13/789160).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/18, 3/19/20 and 4/1/20 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-44 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 125-44 are held to claim an unpatentable abstract idea, and are 
Step 1: Identifying Statutory Categories
In the instant case, claims 25-31, 32-38 are directed to a system. Claims 39-44 are directed to a method. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Identifying a Judicial Exception
Claims 25-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 25, 32 and 39 recite methods that receiving a customer service request associated with a user; retrieving one or more user-defined permissions to determine that first user data is available from one or more social media sources; retrieving the first user data from the one or more social media sources; retrieving second user data, wherein the second user data comprises user preference data provided by the user; selecting a first agent of a plurality of agents based on the first and second user data, the first agent having knowledge regarding one or more issues raised in the customer service request, the first agent having one or more previous interactions with the user, or a combination thereof; establishing a communication session with the selected first agent; and providing first and second user data to the agent for reference by the agent during the communication session.
are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a user terminal, a memory of the user terminal, an agent terminal, a telecommunication device, a storage medium, a server comprising a memory and a processor (claims 25, 32 and 39)), the claims are directed to obtaining user information, analyzing the data, and selecting an agent. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea. See 2019 PEG Examples 37 through 42 (issued January 7, 2019); https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf.	This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data, analyzing it, and selecting an agent. In particular, the claims only recites the additional element – a user terminal, a memory of the user terminal, an agent terminal, a telecommunication device, a storage medium, a server comprising a memory and a processor. The user terminal, a memory of the user terminal, an agent terminal, a telecommunication device, a storage medium, a server comprising a memory and a processor are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a user terminal/agent terminal/processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or 
Claims 26, 33 and 41 recite using one or more respective access keys to access the first user data from the one or more social media sources. Claims 27, 34-35, 40, 42-43 recite generating a first access key/second access key configured to allow access to first user data for a first social media source of the one or more social media sources; storing the first/second access key. Claims 28-30, 36-37, 44 recite wherein the one or more social media sources comprise one or more direct/indirect social media channels and publicly available social media data associated with the user. Claims 31, 38 recite wherein the first user data comprises data regarding interactions between the user and one or more other users within a first social media channel associated with a first social media source of the one or more social media sources. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.

Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite obtaining user information, analyzing the data, and selecting an agent and thus is grouped as methods of organizing human activity. This judicial exception is not integrated into a practical application because the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) do not include Paragraph [0041]-[0042] details “a sequence of computer implemented steps, operations, or procedures running on a programmable circuit within a general use computer. The system 100 shown in FIG. 1 may practice all or part of the recited methods, may be a part of the recited 
systems, and/or may operate according to instructions in the recited non-transitory computer-readable storage media”. Further, see Applicants specification [0044] recites “The network environment 200 includes a user terminal 202 connected to an enterprise 208 via network 212.  The network 212 may include, but is not restricted to, a communication network such as the Internet.” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 25-26, 28-33, 36-39, 41, 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar et al. (US 2010/0027778 A1) in view of Tuchman et al. (US 2013/0173687 A1), further in view of Balasaygun (US 2011/0046939 A1)

Regarding Claims 25, 32 and 39,    (new) Kumar discloses the system/method, comprising:
Kumar teaches a memory ([0020] tangible media, [0031] information stored in memory); and a processor configured to execute instructions stored on the memory ([0020] Routing logic 140 may include hardware and/or software logic embodied in a tangible media that, when executed, is operable to route a call from caller 108, Fig 2 # 230), wherein executing the instructions comprises:
Kumar teaches receiving a customer service request from a user terminal associated with a user ([0050] The customer may generally connect to the call center by calling into the call center using a telephone system or a computing system (user terminal));
Kumar teaches retrieving one or more user-defined permissions stored in a memory to determine that first user data is available from one or more social media sources ([0040] Once the one or more social networking applications are accessed, social network information associated with the caller, e.g., information that effectively defines a social network of the caller, is obtained from the one or more social networking applications in step 521.  Such information may be stored in memory [0041] the caller has granted the appropriate permissions (user defined permissions) which enable the call center to gain access to the social network information of the caller. ,Fig 6A # 605, 609 and [0042] the call center obtains social network information associated with the caller in step 609., [0058] a customer provides permission to system 806 to obtain and store social network information 824 pertaining to the customer.  Customer information 852 includes information that identifies customers, as well as information regarding purchases made by the customers.);
Kumar teaches retrieving the first user data from the one or more social media sources ([0040] Once the one or more social networking applications are accessed, social network information associated with the caller, e.g., information that effectively defines a social network of the caller, is obtained from the one or more social networking applications in step 521.  Such information may be stored in memory; Fig 6A # 605, 609 and [0042] the call center obtains social network information associated with the caller in step 609, Claim 1 obtaining the social network information associated with the caller if it is determined that the social network information is available )
Kumar teaches selecting a first agent of a plurality of agents based on the first user data ([0017] social network information (first data) may be used to identify specific agents who may provide assistance to a caller, Fig 7 #705, 709, 721 and [0056]-[0057] using social networking relationships or social distances to identify particularly suitable call center agents for providing assistance to callers, Claim 1 utilizing the social network information to identify at least a first agent suitable for participating on the call with the caller); the first agent having knowledge regarding one or more issues raised in the customer service request (Fig 7 # 709 and [0017] social network information may be used by a call center to identify agents with expertise sought by a caller who also have a social relationship to the caller), 
Kumar teaches establishing a communication session between the user terminal and an agent terminal associated with the selected first agent (Fig 7 # 725 caller connected to agent and [0056] Once the caller is either connected with an agent or the agent is added to the dynamic queue for the caller, the process of obtaining assistance from a call center is completed.); and providing first user data to agent 
Kumar does not teach retrieving second user data stored in the memory of the user terminal, wherein the second user data comprises user preference data provided by the user defining one or more preferences of the user for customer service communication; selecting a first agent of a plurality of agents based on the second user data; the first agent having one or more previous interactions with the user, or a combination thereof; establishing a communication session between the user terminal and an agent terminal associated with the selected first agent; providing first and second user data to the agent terminal for reference by the agent during the communication session
Tuchman teaches receiving a customer service request from a user terminal associated with a user (Fig 6 # 601 and [0059] the service center receives a request from a user); retrieving second user data stored in the memory ([0032] Client database 110 is configured to store information related to clients such as client's preferred communications mechanisms.  User database 112 is used to store information related users, such as, for example, registered products associated with a user, communications channel preference of a user (second user data), credentials necessary for a user to access other sites, and/or messaging filtering settings of a user), wherein the second user data comprises user preference data provided by the user defining one or more preferences of the user for customer service communication ([0032] Client database 110 is configured to store information related to clients such as client's preferred communications mechanisms.  User database 112 is used to store information related users, such as, for example, registered products associated with a user, communications channel preference of a user, credentials necessary for a user to access other sites, and/or messaging filtering settings of a user, [0051]); selecting a first agent of a plurality of agents based on the second user data ([0053] The list of communications options may be previously configured based on user preference and client preference, Fig 8D shows list of agents based on communication media data, [0060]communication session with automatically selected agent); the first agent having knowledge regarding one or more issues raised in the customer service request (Fig 8D known and recommended specialists for ipad issues); the first agent having one or more previous interactions with the user, or a combination thereof ([0038], [0071] known specialists the user has establishing a communication session between the user terminal and an agent terminal associated with the selected first agent ([0060] a communications session is established between the user and an agent selected either by the system (e.g., automatically selected agent by the system) or by the user (e.g., recommended agent or preferred agent); providing first and second user data to the agent terminal for reference by the agent during the communication session ([0033] online community forums data, [0054] routing context 210 is presented to agent 115 as part of a screen pop at a desktop of the agent, such that when agent 115 communicates with the user of remote device 301, agent 115 has all the necessary information concerning the user and the product in question.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included retrieving second user data stored in the memory of the user terminal, wherein the second user data comprises user preference data provided by the user defining one or more preferences of the user for customer service communication; selecting a first agent of a plurality of agents based on the second user data; the first agent having one or more previous interactions with the user, or a combination thereof; establishing a communication session between the user terminal and an agent terminal associated with the selected first agent; providing first and second user data to the agent terminal for reference by the agent during the communication session, as disclosed by Tuchman in the system disclosed by Kumar, for the motivation of providing a method of selecting one or more preferred agents to provide support and establishing session using a communication session that is preferred by user ([0045]-[0046] Tuchman)
Kumar/Tuchman does not specifically teach retrieving user data from memory of the user terminal; However, Kumar teaches retrieving user first data permission (social media data)  ([0041]) and Tuchman teaches retrieving user second data (preference data) ([0032])
Balasaygun teaches retrieving user data from memory of the user terminal ([0043] –[0044]communication preferences for various users may be maintained. communication preferences may be stored in memory 112 [0059] the language preference detection module 116 may request such data from the second user's user device 104 or from any other known source  second user data to the agent terminal ([0045] Presentation of the communication preferences for the called user to the calling user allows the calling user to determine, prior to communicating with the called user, a common language, even if that common language between the users is neither users' preferred language.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included retrieving user data from memory of the user terminal; providing second user data to the agent terminal, as disclosed by Balasaygun in the system disclosed by Kumar/Tuchman, for the motivation of providing a method of automatically determining preferences of various participants during communication session (Abstract lines 3-7 Balasaygun
Claim 32 – Kumar teaches a telecommunications device configured to receive an incoming customer service request from a user terminal associated with a user (([0050] The customer may generally connect to the call center by calling into the call center using a telephone system or a computing system); a storage medium configured to store a database comprising respective aggregated social media data for a plurality of users ([0020] and a server, comprising: a memory; and a processor configured to execute instructions stored on the memory ([0020] Routing logic 140 may include hardware and/or software logic embodied in a tangible media that, when executed, is operable to route a call from caller 108, Fig 2 # 230, [0050])

Regarding claims 26, 33 and 41,    (new) Kumar as modified by Tuchman/Balasaygun teaches the system of claim 25, 
Kumar teaches wherein retrieving the first user data from the one or more social media sources comprises using one or more respective access keys to access the first user data from the one or more social media sources ([0018] A call center may obtain login information and/or passwords (access key) associated with a caller, and then use that information to access social networking applications    [0031] The social network information that is obtained and stored may include, but is not limited to including, names of social networking websites or applications, login information, access key) and the like. [0035] The call center may access the social networking applications which are identified in the client records, e.g., those which support social networks in which clients associated with the client records participate, using information provided in the client records.  The access to the social networking applications may be achieved though interfacing with APIs provided by the social networking applications., [0036])

Regarding claims 28, 36.    (new) Kumar as modified by Tuchman/Balasaygun teaches the system of claim 25, 
Kumar teaches wherein the one or more social media sources comprise one or more direct social media channels ([0021] Social network details may generally include, but are not limited to including, details of one or more public networking websites of which caller 108 is a member, details regarding any membership of caller 108 in social organizations.  Public networking websites (direct social media channels) may include websites such as Linked-In, Facebook, and/or MySpace.).

Regarding claims 29, 36.    (new) Kumar as modified by Tuchman/Balasaygun teaches the system of claim 25, 
Kumar teaches wherein the one or more social media sources comprise one or more indirect social media channels ([0021] Social organizations (indirect social media channel) may include alumni associations, professional organizations, fraternities, sororities, and/or clubs.).

Regarding claims 30, 37 and 44.    (new) Kumar as modified by Tuchman/Balasaygun teaches the system of claim 25, 
Kumar teaches wherein the first user data comprises publicly available social media data associated with the user ([0021] Social network details may generally include, but are not limited to including, details of one or more public networking websites of which caller 108 is a member, details regarding any membership of caller 108 in social organizations.)


Kumar teaches wherein the first user data comprises data regarding interactions between the user and one or more other users ([0045]-[0046] the call center may inform the caller that a particular agent is a friend of a friend.). Kumar does not specifically teach data regarding interactions between the user and one or more other users within a first social media channel associated with a first social media source of the one or more social media sources
Tuchman teaches data regarding interactions between the user and one or more other users within a first social media channel associated with a first social media source of the one or more social media sources ([0030] The service center can also deliver messages or items to a particular user posted by other users of the social community, where the messages or items are related to a registered product of that particular user.  [0033] online community forums, Fig 1 # 116 interaction data from social communities such as Facebook, [0036] user interaction data captured)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included data regarding interactions between the user and one or more other users within a first social media channel associated with a first social media source of the one or more social media sources, as disclosed by Tuchman in the system disclosed by Kumar, for the motivation of providing a method of selecting one or more preferred agents to provide support and establishing session using a communication session that is preferred by user ([0045]-[0046] Tuchman)

Regarding Claim 43,    (new) Kumar as modified by Tuchman/Balasaygun teaches the method of claim 42, comprising 
Kumar teaches using the second access key to access the first user data from the second social media source ([0031] The social network information that is obtained and stored may include, but is not limited to including, names of social networking websites or applications, login information, password information, (access key) and the like. [0035] The call center may access the social 

Claims 27, 34-35, 40, 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar et al. (US 2010/0027778 A1) in view of Tuchman et al. (US 2013/0173687 A1), further in view of Balasaygun (US 2011/0046939 A1) as applied to claims 25, 32 and 39, further in view of Keyani et al. (US 9,307,034 B1)

Regarding claims 27, 34 and 40,    (new) Kumar as modified by Tuchman/Balasaygun teaches the system of claim 25, wherein executing the instructions comprises:
Kumar teaches first access key configured to allow access to first user data for a first social media source of the one or more social media sources (([0018] A call center may obtain login information and/or passwords (access key) associated with a caller, and then use that information to access social networking applications, [0029]); and storing the first access key in the memory ([0018]-[0019] Social network information obtained by the call center may be stored locally with respect to the call center, Fig 3 # 321 obtain and store social network information (access key)). However, Kumar/Tuchman/Balasaygun do not specifically teach generating a first access key configured to allow access to first user data 
Keyani teaches generating a first access key configured to allow access to first user data (Fig 4 # 445 generate access token and Col 10 lines 55-67 generate a federated session token and transmit the token to the end system corresponding to the computer network address information transmitted 435 by POS terminal 129.  In one implementation, the federated session token is a digitally signed token that permits federated session server 401 to access social network information associated with the user 100.  In one implementation, the federated access token (access key) may include one or more of an identifier corresponding to the user (used by social 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included generating a first access key configured to allow access to first user data, as disclosed by Keyani in the system disclosed by Kumar/Tuchman/Balasaygun, for the motivation of providing access to social networking information of a user upon activation of a access token (Abstract lines 1-5 Keyani)

Regarding claims 35 and 42,   (new) Kumar as modified by Tuchman/Balasaygun teaches the system of claim 34,
Kumar teaches wherein executing the instructions comprises:  a second access key configured to allow access to first user data for a second social media source of the one or more social media sources ([0018] A call center may obtain login information and/or passwords (access key for social networks 116a, 116b (second access key) associated with a caller, and then use that information to access social networking applications in order to obtain information which  identifies parties who are in the caller's social network or otherwise associated with the caller's social network., [0021] social network information 124 includes social network details such as information pertaining to caller 108 and social networks 116a, 116b of caller 108.) ; and storing the second access key in the memory ([0019] Social network information obtained by the call center may be stored locally with respect to the call center.)
However, Kumar/Tuchman/Balasaygun do not specifically teach generating a second access key configured to allow access to first user data 
Keyani teaches generating a second access key configured to allow access to first user data (Fig 4 # 445 generate access token and Col 10 lines 55-67 generate a federated session token and transmit the token to the end system corresponding to the computer network address information transmitted 435 by POS terminal 129.  In one implementation, the federated session token is a digitally signed token that permits federated session server 401 to access social network information associated with the user 100.  In one implementation, the federated access token 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included generating a second access key configured to allow access to first user data, as disclosed by Keyani in the system disclosed by Kumar/Tuchman/Balasaygun, for the motivation of providing access to social networking information of a user upon activation of a access token (Abstract lines 1-5 Keyani)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Famous (US 2012/0005106 A1) discloses the system/method, comprising: a memory ([0019], Fig 1 # 11); and a processor configured to execute instructions stored on the memory ([0027], Fig 1 # 41, 11 memory), wherein executing the instructions comprises: receiving a customer service request from a user terminal associated with a user (Fig 4 # S401 receive a service request including identity of a customer and [0045] the call center server 10 receives a customer service request including an identity of a customer.); retrieving one or more user-defined permissions stored in a memory of the user terminal to determine that first user data is available from one or more social media sources ([0043] Private postings may only be accessed with the customer's permission. [0045] At block S403, the call center server 10 accesses a plurality of social media postings based on the customer identity.  The postings are accessed at that time from the social media host(s) or from either database 17 or memory 11 populated by previous access to the social media host(s)., Fig 4 # S 403, [0046]);
Bruening et al. (US 7,899,177 B1) teaches receiving a customer service request from a user terminal associated with a user (Col 2 lines 52-55, Fig 12 # 1210 receive communication request); retrieving second user data stored in the memory (Col 2 lines 52-55 retrieving a set of preferences associated with the user, Fig 12 # 1212,) , wherein the second user data comprises user preference data provided by the user defining one or more preferences of the user for customer service communication (Col 17 lines 12-15 RSEE 134G queries Customer Preferred Routing Information to retrieve the customer's preferred information (Language Type, Call Type, Communication Mode, Agent Gender, and Update-Inhibit) fields., Col 26 lines 37-46 The communication-type preference can include various types of communications such as voice, teletype, or imaging., Claim 4); selecting a first agent of a plurality of agents based on the second user data (Fig 12 # 1216, 1218 select agent and Col 27 lines 4-6 Selecting a specific agent, Claim 1 selecting a specific agent based on said set of preference (second data)), establishing a communication session between the user terminal and an agent terminal associated with the selected first agent (Fig 12 # 1220 routing call to agent, Claim 1 routing request to specific agent); providing second user data to agent terminal

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629